DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1 under 35 U.S.C. 102(a)(2) and claims 2, 3, 4, 6, and 7 under 35 U.S.C. 103 have been withdrawn in light of the Applicant’s amendments.
Claim 1 has been amended.  Thus, claims 1-10 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 11, 2022 have been considered by the examiner.

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Markus et al. [DE 10 2011 084 160], discloses a method for detecting broken rails (paragraph 0001) where sensors are connected to a monitored rail at discreet points which are used to record vibration behavior where the vibration creates sounds that are sensed by the connected rail sensors (paragraph 0008) where the sensors are used for detecting a time profile of a measurement signal where the sensor compares the measurement current time profile with a measurement at a different time profile (paragraph 0007).  The second most similar art of record, Welles, II et al. discloses a system for the detection of broken rails where sensors are used to determine break on a rail line where said break is denoted by a vibration detected by the sensors (column 6, lines 46-67) where said sensors are motion sensors (column 2, lines 32-39).  However, no art of record discloses a first sensor and second sensor adjacent to one another on the same rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689